Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”), dated June 20, 2011, is by and
between Cedar Fair, L.P., a publicly traded Delaware limited partnership, Cedar
Fair Management, Inc., an Ohio Corporation (“Cedar Fair Management”), Magnum
Management Corporation, an Ohio corporation (“Magnum”), and Matthew A. Ouimet
(the “Executive”).

WHEREAS, Cedar Fair, L.P. is affiliated with several corporations and
partnerships including, without limitation, Cedar Fair Management and Magnum
(collectively, “Cedar Fair” or the “Company”);

WHEREAS, Cedar Fair Management manages the day-to-day activities of, and
establishes the long-term objectives for, Cedar Fair;

WHEREAS, the Board of Directors of Cedar Fair Management (the “Board”) desires
that that Executive become employed by, and Executive desires to be employed by,
Magnum to perform services for the Company effective as of June 20, 2011 (the
“Effective Date”).

NOW, THEREFORE, in consideration of such employment and the mutual covenants and
promises herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and
Executive agree as follows:

1. Employment. Magnum hereby agrees to employ Executive, and Executive hereby
agrees to accept employment with Magnum, upon the terms and conditions contained
in this Agreement. Executive’s employment with Magnum shall commence on the
Effective Date and shall continue, subject to earlier termination of such
employment pursuant to the terms hereof, until (and including) December 31, 2014
(the “Employment Period”). In the event Executive continues in employment after
the expiration of the Employment Period and has not entered into a New Agreement
(as defined in Section 6.3) as of the expiration of the Employment Period, such
employment shall be “at will” employment and may be terminated at any time by
either party on written notice, but without Sections 4, 5 and 6 hereof applying
thereto; provided, that Section 8 and Section 9 hereof shall continue to apply.

2. Duties. During the Employment Period, Executive shall serve on a full-time
basis and perform services in a capacity and in a manner consistent with
Executive’s position for the Company. Executive shall (i) have the title of
President of the Company commencing as of the Effective Date through January 2,
2012 and (ii) have the title of Chief Executive Officer of the Company
commencing as of January 3, 2012 and, in each case, shall have such duties,
authorities and responsibilities as are consistent with such position, as the
current Chief Executive Officer of the Company Richard L. Kinzel (the “Current
CEO”) and the Board may designate from time to time while the Executive serves
as President of the Company and as the Board may designate from time to time
while the Executive serves as Chief Executive Officer of the Company. While
Executive is President of the Company, Executive will report directly to the
Current CEO and the Board; provided, that while Executive is Chief Executive
Officer of the Company, Executive will report directly to the Board. Executive
shall devote substantially all of Executive’s business time and attention and
Executive’s best efforts (excepting vacation time,

 

1



--------------------------------------------------------------------------------

holidays, sick days and periods of disability) to Executive’s employment and
service with the Company; provided, that this Section 2 shall not be interpreted
as prohibiting Executive from (i) managing Executive’s personal investments (so
long as such investment activities are of a passive nature), (ii) engaging in
charitable or civic activities, (iii) participating on boards of directors or
similar bodies of non-profit organizations, (iv) participating on the board of
directors of Collective Brands, Inc. or (v) subject to approval by the Board in
its sole discretion, participating on boards of directors or similar bodies of
for-profit organizations, in each case, so long as such activities in the
aggregate do not (a) materially interfere with the performance of Executive’s
duties and responsibilities hereunder, (b) create a fiduciary conflict, or
(c) with respect to (ii), (iii), (iv) and (v) only, detrimentally affect the
Company’s reputation as reasonably determined by the Company in good faith. If
requested, Executive shall also serve as an executive officer and/or member of
the board of directors of any entity that directly, or indirectly through one or
more intermediaries, controls, or is controlled by, or is under common control
with, Cedar Fair, L.P. (an “Affiliate”) without additional compensation.

3. Location Of Employment. Executive’s principal place of employment shall be at
the Company’s head office, currently located in Sandusky, Ohio, subject to
reasonable business travel consistent with Executive’s duties and
responsibilities.

4. Compensation.

4.1 Base Salary.

(a) In consideration of all services rendered by Executive under this Agreement,
the Company shall pay Executive a base salary (the “Base Salary”) at an annual
rate of $750,000 during the Employment Period. Executive’s Base Salary will be
reviewed from time to time (but will not decrease, except in the event of an
across the board reduction applicable to substantially all senior executives of
the Company).

(b) The Base Salary shall be paid in such installments and at such times as the
Company pays its regularly salaried employees and shall be subject to all
required withholding taxes, FICA and FUTA contributions and similar deductions.

4.2 Annual Cash Bonus. With respect to each fiscal year during the Employment
Period, Executive shall be eligible for an annual cash bonus (the “Cash Bonus”),
with a target Cash Bonus amount equal to 100% of Executive’s Base Salary,
subject to the satisfaction of performance and other criteria (including
discretionary components in accordance with Company practices) set by the Board,
in consultation with Executive, at the beginning of each fiscal year; provided,
that Executive shall be entitled to receive a minimum Cash Bonus equal to 100%
of Executive’s Base Salary with respect to fiscal year 2011 (the “Minimum Cash
Bonus”); provided, further, that any Cash Bonus Executive receives in respect of
fiscal year 2011 (including, the Minimum Cash Bonus) shall be prorated by
multiplying such bonus by a fraction, the numerator of which is the number of
days during fiscal year 2011 that Executive is employed with the Company and the
denominator of which is 365. The Cash Bonus for each fiscal year shall be paid
to Executive at the same time that other senior executives of the Company
receive bonus payments, but in no event later than March 15 of the fiscal year
following the end of the fiscal year to which such Cash Bonus relates. Executive
shall not be paid any Cash Bonus with

 

2



--------------------------------------------------------------------------------

respect to a fiscal year unless Executive is employed with the Company on the
last day of the fiscal year to which such Cash Bonus relates, except as
otherwise set forth in Section 6 hereof.

4.3 Performance-Based Awards.

(a) Initial Equity Award. On the Effective Date, Executive shall receive a grant
of time-based units under the Cedar Fair, L.P. 2008 Omnibus Incentive Plan (the
“Company Omnibus Plan”) (the “Initial Grant”), with a grant date value of
$1,000,000 as determined by the Board in its sole discretion in good faith. The
Initial Grant shall (i) vest 50% on the third anniversary of the date of grant
(the “Third Anniversary”) and 50% on the fourth anniversary of the date of
grant, subject to Executive’s continued employment on each such vesting date and
(ii) be subject to the terms and conditions set forth in the Company Omnibus
Plan and a unit award agreement entered into thereunder, which shall not be
inconsistent herewith, and to approval of such grant by the Board; provided,
that (x) Executive shall be entitled to any distributions made by the Company in
respect of the units underlying the Initial Grant, subject to the same vesting
terms and conditions applicable to the related Company unit(s) and (y) upon the
occurrence of a Change in Control (as defined in Section 6.4) the Initial Grant,
to the extent not previously terminated or forfeited, shall immediately vest in
full. Executive shall be entitled to satisfy any tax withholding obligations
which arise in connection with the vesting of the Initial Grant in the same
manner, and subject to the same terms and conditions, as allowed by the Company
in connection with the vesting of time-based units awarded to other senior
executives of the Company under the Company Omnibus Plan (e.g., through the sale
of units into the market in an amount sufficient to cover such tax withholding
obligations).

(b) Annual Equity Award. Beginning in fiscal year 2012 and each fiscal year
during the Employment Period thereafter, Executive shall be eligible for an
annual award under the Company Omnibus Plan (or any successor thereto) (the
“Annual Award”), with a target award date value of 100% of Executive’s Base
Salary (the “Target Annual Award”) and a maximum award value of up to 150% of
Executive’s Base Salary, subject to the satisfaction of performance criteria and
other criteria (including discretionary components in accordance with Company
practices) set by the Board, in consultation with the Executive, at the
beginning of each such fiscal year. The Annual Award shall be subject to the
terms and conditions set forth in the Company Omnibus Plan and an applicable
award agreement entered into thereunder, which shall not be inconsistent
herewith, and to approval of such grant by the Board; provided, that upon the
occurrence of a Change in Control, Executive shall become immediately vested in
any Annual Award or other unit award awarded to Executive pursuant to the
Company Omnibus Plan, in each case, then held by the Executive as of the date of
such Change in Control.

4.4 Vacation. Executive shall be entitled to four (4) weeks of annual paid
vacation days, which shall accrue and be useable by Executive in accordance with
Company policy, as may be in effect from time to time; provided, that for fiscal
year 2011, Executive’s annual paid vacation shall be prorated by multiplying
such annual paid vacation amount by a fraction, the numerator of which is the
number of days during fiscal year 2011 that Executive is employed with the
Company and the denominator of which is 365.

4.5 Benefits. During the Employment Period, Executive shall be entitled to
participate in any benefit and compensation plans, including medical, disability
and life

 

3



--------------------------------------------------------------------------------

insurance and deferred compensation plans (but excluding any severance or bonus
plans unless specifically referenced in this Agreement) offered by the Company
as in effect from time to time (collectively, “Benefit Plans”), on the same
basis as those generally made available to other senior executives of the
Company (other than the Current CEO), to the extent Executive may be eligible to
do so under the terms of any such Benefit Plan; provided, that the Company shall
cover the costs of an annual physical for Executive under the Company’s medical
plan. Executive understands that any such Benefit Plans may be terminated or
amended from time to time by the Company in its sole discretion.

4.6 Supplemental Compensation. During the Employment Period, Executive shall be
entitled to receive supplemental compensation (the “Supplemental Compensation”)
at an annual rate of $50,000, payable in equal monthly installments. The
Supplemental Compensation shall not constitute compensation for purposes of any
Company benefit plan, policy or arrangement in which Executive is, or becomes,
eligible to participate.

4.7 Relocation. In connection with Executive’s relocation to Ohio, the Company
shall provide Executive with relocation benefits in accordance with, and subject
to, the Company’s standard relocation policy and with the supplemental benefits
described in the Company letter attached hereto as Exhibit A.

5. Termination. Executive’s employment hereunder may be terminated as follows:

5.1 Automatically in the event of the death of Executive;

5.2 At the option of the Company, by written notice to Executive or Executive’s
personal representative in the event of the Disability of Executive. As used
herein, the term “Disability” shall mean a physical or mental incapacity or
disability which has rendered, or is likely to render, Executive unable to
perform Executive’s material duties for a period of either (i) 180 days in any
twelve-month period or (ii) 90 consecutive days, as determined by a medical
physician selected by the Company;

5.3 At the option of the Company for Cause (as defined in Section 6.5), on prior
written notice to Executive;

5.4 At the option of the Company, but subject to ten (10) days prior written
notice to Executive, at any time without Cause (provided that the assignment of
this Agreement to and assumption of this Agreement by the purchaser of all or
substantially all of the assets of the Company shall not be treated as a
termination without Cause under this Section 5.4);

5.5 At the option of Executive for Good Reason (as provided in Section 6.5); or

5.6 At the option of Executive for any or no reason, on sixty (60) days prior
written notice to the Company (which the Company may, in its sole discretion,
make effective as a resignation earlier than the termination date provided in
such notice), subject to Section 6.5 to the extent applicable.

 

4



--------------------------------------------------------------------------------

6. Severance Payments.

6.1 Termination Without Cause or Resignation for Good Reason. If Executive’s
employment is terminated at any time during the Employment Period by the Company
without Cause (and not for death or Disability) or by Executive for Good Reason
(as defined in Section 6.5), subject to Section 6.6 hereof, Executive shall be
entitled to:

(a) within thirty (30) days following such termination, (i) payment of
Executive’s accrued and unpaid Base Salary and Supplemental Compensation,
(ii) reimbursement of expenses under Section 7 hereof and (iii) payment for
accrued and unused vacation days, in each case accrued through the date of
termination;

(b) an amount equal to Executive’s Base Salary, payable at the same time Base
Salary would be paid over the twelve (12) month period following termination if
Executive had remained employed with the Company; provided, that the first
payment shall be made on the next regularly scheduled payroll date following the
sixtieth (60th) day after Executive’s termination and shall include payment of
any amounts that would otherwise be due prior thereto; provided, further, that
to the extent any such termination occurs (i) during the twenty-four (24) month
period following a Change in Control or (ii) prior to the earlier of (x) the
vesting of the Initial Grant or (y) the Third Anniversary, such amount shall be
equal to two times Executive’s Base Salary; provided, however, that to the
extent any such termination occurs during the twenty-four (24) month period
following a Change in Control, payment shall be made in a lump sum on the next
regularly scheduled payroll date following the sixtieth (60th) day after
Executive’s termination;

(c) any Cash Bonus earned with respect to a fiscal year ending on or prior to
the date of such termination but unpaid as of such date, payable at the same
time such payment would be made if Executive continued to be employed by the
Company;

(d) a pro-rata portion of Executive’s Cash Bonus for the fiscal year in which
Executive’s termination occurs based on actual performance (determined by
multiplying the amount of such Cash Bonus, which would be due for the full
fiscal year by a fraction, the numerator of which is the number of days during
the fiscal year of termination that Executive is employed with the Company and
the denominator of which is 365), payable at the same time that other senior
executives of the Company receive bonus payments in respect of the fiscal year
in which such termination occurs, but in no event later than March 15 of the
fiscal year following the end of the fiscal year to which such Cash Bonus
relates; provided, that to the extent Executive’s Cash Bonus for the fiscal year
in which Executive’s termination occurs (i) is intended to be “qualified
performance-based compensation” (within the meaning of Section 162(m) of the
Code (as defined in Section 12.7)), any qualitative performance criteria
applicable to such bonus relating to the potential application of “negative
discretion” in respect of such bonus shall be deemed satisfied in full and
(ii) is not intended to be “qualified performance-based compensation” (within
the meaning of Section 162(m) of the Code), any qualitative performance criteria
applicable to such bonus shall be deemed satisfied in full;

(e) subject to Executive’s timely election of continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
the

 

5



--------------------------------------------------------------------------------

Company shall pay to Executive each month an amount equal to the monthly amount
of the COBRA continuation coverage premium under the Company’s group medical
plans as in effect from time to time less the amount of Executive’s portion of
the premium as if Executive was an active employee until the earliest of:
(i) twelve (12) months after the date of Executive’s termination of employment;
(ii) the date Executive is no longer eligible for benefits under COBRA; or
(iii) the date Executive obtains other employment that offers medical benefits,
provided, that the first payment of any amount described in this Section 6.1(e)
shall be paid on the sixtieth (60th) day following Executive’s termination of
employment and shall include any amounts due prior thereto; and

(f) all other accrued amounts or accrued benefits due to Executive in accordance
with the Company’s benefit plans, programs or policies (other than severance).

6.2 Termination due to Death or Disability. Upon the termination of Executive’s
employment due to Executive’s death or Disability pursuant to Section 5.1 and
Section 5.2 respectively, subject to Section 6.6 hereof, Executive or
Executive’s legal representatives shall be entitled to receive the payments and
benefits described under Sections 6.1(a), (c), (d) and (f) hereof.

6.3 Company Non-renewal Following Expiration of Employment Period. Executive
shall, no later than one hundred eighty (180) days prior to the expiration of
the Employment Period provide written notice to the Company indicating whether
Executive is willing to enter into a new employment agreement on or prior to the
expiration of the Employment Period containing terms and conditions the same as
this Agreement (the “New Agreement”). If Executive, in accordance with the prior
sentence, indicates he is willing to enter into the New Agreement, then the
Company shall, no later than one hundred twenty (120) days prior to the
expiration of the Employment Period provide written notice to Executive
indicating whether the Company is willing to enter into the New Agreement. The
Executive and the Company will exercise their respective best efforts to enter
into the New Agreement. If the New Agreement is not executed by the Company and
Executive on or prior to the expiration of the Employment Period and
(ii) Executive’s employment with the Company terminates immediately following
the expiration of the Employment Period, subject to Section 6.6 hereof,
Executive shall be entitled to receive (x) the payments and benefits described
under Sections 6.1(a), (c), and (f) and (y) an amount equal to Executive’s Base
Salary, payable at the same time Base Salary would be paid over the twelve
(12) month period following termination if Executive had remained employed with
the Company; provided, that the first payment shall be made on the next
regularly scheduled payroll date following the sixtieth (60th) day after
Executive’s termination and shall include payment of any amounts that would
otherwise be due prior thereto.

6.4 Termination for any other reason. Upon the termination of Executive’s
employment for any reason other than by the Company without Cause, as a result
of death or Disability or by Executive for Good Reason, including, without
limitation, as a result of the expiration of the Employment Period, Executive or
Executive’s legal representatives shall be entitled to receive the payments and
benefits described under Sections 6.1(a), (c), and (f) hereof.

6.5 Certain Definitions. For purposes of this Agreement,

 

6



--------------------------------------------------------------------------------

(a) “Cause” shall mean:

(i) Executive’s willful and continued failure to perform his duties hereunder or
to follow the lawful direction of the Current CEO (prior to the appointment of
Executive as Chief Executive Officer of the Company) or the Board or a material
breach of fiduciary duty after written notice specifying the failure or breach;

(ii) theft, fraud, or dishonesty with regard to the Company or in connection
with Executive’s duties;

(iii) Executive’s indictment for, conviction of (or pleading guilty or nolo
contendere to) a felony or any lesser offense involving fraud, or moral
turpitude;

(iv) material violation of the Company’s Code of Conduct or similar written
policies after written notice specifying the failure or breach;

(v) willful misconduct unrelated to the Company having, or likely to have, a
material negative impact on the Company (economically or its reputation) after
written notice specifying the failure or breach;

(vi) an act of gross negligence or willful misconduct by the Executive that
relates to the affairs of the Company;

(vii) material breach by Executive of any provisions of this Agreement;

(viii) a final, nonappealable determination by a court or other governmental
body of competent jurisdiction that a material violation by the Executive of
federal or state securities laws has occurred; or

(ix) as provided in Section 12.1 hereof.

(b) “Change in Control” shall mean a “change in the ownership” of the Company, a
“change in effective control” of the Company, or a “change in the ownership of a
substantial portion of the assets” of the Company under Treasury Regulations §
1.409A-3(i)(5), or any successor provision.

(c) “Good Reason” shall mean, without Executive’s express consent:

(i) any material diminution in Executive’s responsibilities, authorities or
duties;

(ii) any material reduction in Executive’s (x) aggregate amount of Base Salary
and Supplemental Compensation, or (y) target Cash Bonus opportunity (except in
the event of an across the board reduction in Base Salary or target Cash Bonus
opportunity applicable to substantially all senior executives of the Company);

(iii) a forced relocation of Executive’s place of employment by the greater of
seventy (70) miles or, if greater, the distance constituting a “material change
in the

 

7



--------------------------------------------------------------------------------

geographic location” of Executive’s place of employment within the meaning of
Code Section 409A (as defined in Section 12.7);

(iv) Executive has not become the Chief Executive Officer of the Company by
January 3, 2012; or

(v) a material breach of this Agreement by the Company;

provided, however, that no event described in clause (i), (ii), (iii), (iv) or
(v) shall constitute Good Reason unless (A) Executive has given the Company
written notice of the termination, setting forth the conduct of the Company that
is alleged to constitute Good Reason, within sixty (60) days of the first date
on which Executive has knowledge of such conduct, and (B) Executive has provided
the Company at least (x) thirty (30) days following the date on which such
notice us provided in connection with an event described in clause (i), (ii),
(iii) or (v) or (y) sixty (60) days following the date on which such notice is
provided in connection with an event described in clause (iv), in each case of
(x) and (y), to cure such conduct and the Company has failed to do so. Failing
such cure, a termination of employment by Executive for Good Reason shall be
effective on the day following the expiration of such cure period.

(d) “Noncompetition Period” shall mean during the Employment Period and, to the
extent (i) Executive’s employment is terminated at any time during the
Employment Period by the Company without Cause (and not for death or Disability)
or by the Executive for Good Reason), during any period in which Executive is
receiving severance payments from the Company pursuant to Section 6.1(b) hereof
or (ii) Executive’s employment is terminated for any reason other than by the
Company without Cause or by Executive for Good Reason (including, without
limitation, as a result of the expiration of the Employment Period), during the
twelve (12) month period following such termination.

6.6 Conditions to Payment. All payments and benefits due to Executive under this
Section 6 which are not otherwise required by law shall be payable only if
Executive (or Executive’s beneficiary or estate) delivers to the Company and
does not revoke (under the terms of applicable law) a general release of all
claims in the form attached hereto as Exhibit B, provided, that if necessary,
such general release may be updated and revised to comply with applicable law to
achieve its intent. Such general release shall be executed and delivered (and no
longer subject to revocation) within sixty (60) days following termination.
Failure to timely execute and return such release or revocation thereof shall be
a waiver by Executive of Executive’s right to severance (which, for the
avoidance of doubt, shall not include any amounts described in Sections 6.1(a),
(c) and (f) hereof). In addition, severance shall be conditioned on Executive’s
compliance with Section 8 hereof as provided in Section 9 below.

6.7 No Other Severance. Executive hereby acknowledges and agrees that, other
than the severance payments described in this Section 6, upon termination of
employment Executive shall not be entitled to any other severance under any
Company benefit plan or severance policy generally available to the Company’s
employees or otherwise.

7. Reimbursement of Expenses. The Company shall reimburse Executive for
reasonable and necessary expenses actually incurred by Executive directly in
connection with the business and affairs of the Company and the performance of
Executive’s duties hereunder upon

 

8



--------------------------------------------------------------------------------

presentation of proper receipts or other proof of expenditure and in accordance
with the guidelines and limitations established by the Company under the
Company’s Travel and Entertainment policy as in effect from time to time;
provided, that Executive shall present all such proper receipts or other proof
of expenditure promptly following the date the expense was incurred, but in no
event later than one week after the date the expense was incurred, and
reimbursement shall be made promptly thereafter. When traveling for Company
business, Executive shall be subject to Company travel policies, including,
without limitation, the Company’s Travel and Entertainment Policy, in effect
from time to time.

8. Restrictions on Activities of Executive.

8.1 Confidentiality

(a) Executive acknowledges that it is the policy of the Company to maintain as
secret and confidential all “Confidential Information” (as defined herein). The
parties hereto recognize that the services to be performed by Executive pursuant
to this Agreement are special and unique, and that by reason of his employment
by the Company after the Effective Date, Executive will acquire, or may have
acquired, Confidential Information. Executive recognizes that all such
Confidential Information is and shall remain the sole property of the Company,
free of any rights of Executive, and acknowledges that the Company has a vested
interest in assuring that all such Confidential Information remains secret and
confidential. Therefore, in consideration of Executive’s employment with the
Company pursuant to this Agreement, Executive agrees that at all times from
after the Effective Date, he will not, directly or indirectly, disclose to any
person, firm, company or other entity (other than the Company) any Confidential
Information, except as specifically required in the performance of his duties
hereunder, without the prior written consent of the Company, except to the
extent that (i) any such Confidential Information becomes generally available to
the public, other than as a result of a breach by Executive of this Section 8.1
or by any other executive officer of the Company subject to confidentiality
obligations, or (ii) any such Confidential Information becomes available to
Executive on a non-confidential basis from a source other than the Company, or
its executive officers or advisors; provided, that such source is not known by
Executive to be bound by a confidentiality agreement with, or other obligation
of secrecy to, the Company or another party. In addition, it shall not be a
breach of the confidentiality obligations hereof if Executive is required by law
to disclose any Confidential Information; provided, that in such case, Executive
shall (x) give the Company the earliest notice possible that such disclosure is
or may be required and (y) cooperate with the Company, at the Company’s expense,
in protecting to the maximum extent legally permitted, the confidential or
proprietary nature of the Confidential Information which must be so disclosed.
The obligations of Executive under this Section 8.1 shall survive any
termination of this Agreement. During the Employment Period Executive shall
exercise all due and diligent precautions to protect the integrity of the
business plans, customer lists, statistical data and compilation, agreements,
contracts, manuals or other documents of the Company which embody the
Confidential Information, and upon the expiration or the termination of the
Employment Period, Executive agrees that all Confidential Information in his
possession, directly or indirectly, that is in writing or other tangible form
(together with all duplicates thereof) will forthwith be returned to the Company
and will not be retained by Executive or furnished to any person, either by
sample, facsimile film, audio or video cassette, electronic data, verbal
communication or any other means of communication. Executive agrees

 

9



--------------------------------------------------------------------------------

that the provisions of this Section 8.1 are reasonably necessary to protect the
proprietary rights of the Company in the Confidential Information and its trade
secrets, goodwill and reputation.

(b) For purposes hereof, the term “Confidential Information” means all
information developed or used by the Company relating to the “Business” (as
herein defined), operations, employees, customers, suppliers and distributors of
the Company, including, but not limited to, customer lists, purchase orders,
financial data, pricing information and price lists, business plans and market
strategies and arrangements and any strategic plan, all books, records, manuals,
advertising materials, catalogues, correspondence, mailing lists, production
data, sales materials and records, purchasing materials and records, personnel
records, quality control records and procedures included in or relating to the
Business or any of the assets of the Company and all trademarks, copyrights and
patents, and applications therefore, all trade secrets, inventions, processes,
procedures, research records, market surveys and marketing know-how and other
technical papers. The term “Confidential Information” also includes any other
information heretofore or hereafter acquired by the Company and deemed by it to
be confidential. For purposes of this Agreement, the term “Business” shall mean:
(i) the business of amusement and water parks; (ii) leisure theme parks;
(iii) any other business engaged in or being developed (including production of
materials used in the Company’s businesses) by the Company, or being considered
by the Company, at the time of Executive’s termination, in each case, to the
extent such business is primarily related to the business of amusement and water
parks or leisure theme parks; and (iv) any joint venture, partnership or agency
arrangements relating to the businesses described in (b)(i) through (iii) above.

8.2 Non-Competition.

(a) Executive agrees that, during the Noncompetition Period, Executive will not:

(i) directly or indirectly, own, manage, operate, control or participate in the
ownership, management or control of, or be connected as an officer, employee,
partner, consultant, contractor, director, or otherwise with, or have any
financial interest in, or aid, consult, advise, or assist anyone else in the
conduct of, any entity or business:

(x) in which ten percent (10%) or more of whose annual revenues are derived from
a Business as defined above; and

(y) which conducts business in any locality or region of the United States or
Ontario, Canada (whether or not such competing entity or business is physically
located in the United States or Canada), or any other area where Business is
being conducted by the Company on the date Executive’s employment is terminated
hereunder or in each and every area where the Company intends to conduct such
Business as it expresses such intent in the written strategic plan developed by
the Company as of the date Executive’s employment is terminated hereunder; and

(ii) either personally or by his agent or by letters, circulars or
advertisements, and whether for himself or on behalf of any other person,
company, firm or other entity, except in his capacity as an executive of the
Company, canvass or solicit, or enter into or effect (or cause or authorize to
be solicited, entered into, or effected), directly or indirectly, for or

 

10



--------------------------------------------------------------------------------

on behalf of himself or any other person, any business relating to the services
of the type provided by, or orders for business or services similar to those
provided by, the Company from any person, company, firm, or other entity who is,
or has at any time within two (2) years prior to the date of such action been, a
customer or supplier of the Company; provided, that the restrictions of
Section 8.2(a)(i)(y) above shall also apply to any person, company, firm, or
other entity with whom the Company is specifically seeking to develop a
relationship as a customer or supplier of the Company at the date of such
action.

Notwithstanding the forgoing, Executive’s ownership of securities of a public
company engaged in competition with the Company not in excess of five percent
(5%) of any class of such securities shall not be considered a breach of the
covenants set forth in this Section 8.1(a).

(b) Executive agrees that, at all times from after the Effective Date, Executive
will not, either personally or by his agent or by letters, circulars or
advertisements, and whether for himself or on behalf of any other person,
company, firm, or other entity, except in his capacity as an executive of the
Company:

(i) seek to persuade any employee of the Company to discontinue his or her
status or employment therewith or to become employed in a business or activities
likely to be competitive with the Business; or

(ii) solicit or employ any such person at any time within twelve (12) months
following the date of cessation of employment of such person with the Company,
in any locality or region of the United States or Canada and in each and every
other area where the Company conducts its Business;

provided; however, that the restrictions set forth in this Section 8.2(b) shall
cease upon the expiration of the Noncompetition Period.

8.3 Assignment of Inventions.

(a) Executive agrees that during employment with the Company, any and all
inventions, discoveries, innovations, writings, domain names, improvements,
trade secrets, designs, drawings, formulas, business processes, secret processes
and know-how, whether or not patentable or a copyright or trademark, which
Executive may create, conceive, develop or make, either alone or in conjunction
with others and related or in any way connected with the Company’s strategic
plans, products, processes or apparatus or the Business (collectively,
“Inventions”), shall be fully and promptly disclosed to the Company and shall be
the sole and exclusive property of the Company as against Executive or any of
Executive’s assignees. Regardless of the status of Executive’s employment by the
Company, Executive and Executive’s heirs, assigns and representatives shall
promptly assign to the Company any and all right, title and interest in and to
such Inventions made during employment with the Company.

(b) Whether during or after the Employment Period, Executive further agrees to
execute and acknowledge all papers and to do, at the Company’s expense, any and
all other things necessary for or incident to the applying for, obtaining and
maintaining of such letters patent, copyrights, trademarks or other intellectual
property rights, as the case may be, and to execute, on request, all papers
necessary to assign and transfer such Inventions, copyrights,

 

11



--------------------------------------------------------------------------------

patents, patent applications and other intellectual property rights to the
Company and its successors and assigns. In the event that the Company is unable,
after reasonable efforts and, in any event, after ten (10) business days, to
secure Executive’s signature on a written assignment to the Company, of any
application for letters patent, trademark registration or to any common law or
statutory copyright or other property right therein, whether because of
Executive’s physical or mental incapacity, or for any other reason whatsoever,
Executive irrevocably designates and appoints the Secretary of the Company as
Executive’s attorney-in-fact to act on Executive’s behalf to execute and file
any such applications and to do all lawfully permitted acts to further the
prosecution or issuance of such assignments, letters patent, copyright or
trademark.

8.4 Return of Company Property. Within ten (10) days following the date of any
termination of Executive’s employment, Executive or Executive’s personal
representative shall return all property of the Company in Executive’s
possession, including but not limited to all Company-owned computer equipment
(hardware and software), telephones, facsimile machines, Blackberry, tablet
computer and other communication devices, credit cards, office keys, security
access cards, badges, identification cards and all copies (including drafts) of
any documentation or information (however stored) relating to the Business, the
Company’s customers and clients or its prospective customers and clients.
Anything to the contrary notwithstanding, Executive shall be entitled to retain
(i) personal papers and other materials of a personal nature, provided that such
papers or materials do not include Confidential Information, (ii) information
showing Executive’s compensation or relating to reimbursement of expenses, and
(iii) copies of plans, programs and agreements relating to Executive’s
employment, or termination thereof, with the Company which he received in
Executive’s capacity as a participant.

8.5 Resignation as an Officer and Director. Upon any termination of Executive’s
employment, Executive shall be deemed to have resigned, to the extent applicable
as an officer of the Company, a member of the board of directors or similar body
of any of Cedar Fair, L.P.’s Affiliates and as a fiduciary of any Company
benefit plan. On or immediately following the date of any termination of
Executive’s employment, Executive shall confirm the foregoing by submitting to
the Company in writing a confirmation of Executive’s resignation(s).

8.6 Cooperation. During and following the Employment Period, Executive shall
give Executive’s assistance and cooperation willingly, upon reasonable advance
notice (which shall include due regard to the extent reasonably feasible for
Executive’s employment obligations and prior commitments), in any matter
relating to Executive’s position with the Company, or Executive’s knowledge as a
result thereof as the Company may reasonably request, including Executive’s
attendance and truthful testimony where deemed appropriate by the Company, with
respect to any investigation or the Company’s defense or prosecution of any
existing or future claims or litigations or other proceeding relating to matters
in which he was involved or had knowledge by virtue of Executive’s employment
with the Company. The Company will reimburse Executive for reasonable
out-of-pocket travel costs and expenses incurred by him (in accordance with
Company policy) as a result of providing such assistance, upon the submission of
the appropriate documentation to the Company.

8.7 Non-Disparagement. During his employment with the Company and at any time
thereafter, Executive agrees not to disparage or encourage or induce others to
disparage the Company, any of its respective employees that were employed during
Executive’s employment

 

12



--------------------------------------------------------------------------------

with the Company or any of its respective past and present, officers, directors,
products or services (the “Company Parties”). For purposes of this Section 8.7,
the term “disparage” includes, without limitation, comments or statements to the
press, to the Company’s employees or to any individual or entity with whom the
Company has a business relationship (including, without limitation, any vendor,
supplier, customer or distributor), or any public statement, that in each case
is intended to, or can be reasonably expected to, materially damage any of the
Company Parties. Notwithstanding the foregoing, nothing in this Section 8.7
shall prevent Executive from making any truthful statement to the extent, but
only to the extent (A) necessary with respect to any litigation, arbitration or
mediation involving this Agreement, including, but not limited to, the
enforcement of this Agreement, in the forum in which such litigation,
arbitration or mediation properly takes place or (B) required by law, legal
process or by any court, arbitrator, mediator or administrative or legislative
body (including any committee thereof) with apparent jurisdiction over
Executive.

8.8 Tolling. In the event of any violation of the provisions of this Section 8,
Executive acknowledges and agrees that the post-termination restrictions
contained in this Section 8 shall be extended by a period of time equal to the
period of such violation, it being the intention of the parties hereto that the
running of the applicable post-termination restriction period shall be tolled
during any period of such violation.

8.9 Survival. This Section 8 shall survive any termination or expiration of this
Agreement or employment of Executive.

9. Remedies; Scope.

9.1 It is specifically understood and agreed that any breach of the provisions
of Section 8 of this Agreement is likely to result in irreparable injury to the
Company and that the remedy at law alone will be an inadequate remedy for such
breach, and that in addition to any other remedy it may have in the event of a
breach or threatened breach of Section 8 above, the Company shall be entitled to
enforce the specific performance of this Agreement by Executive and to seek both
temporary and permanent injunctive relief (to the extent permitted by law)
without bond and without liability should such relief be denied, modified or
violated. Furthermore, in the event of any breach of the provisions of
Section 8.2 above or a material and willful breach of any other provision in
Section 8 above (the “Forfeiture Criteria”), the Company shall be entitled to
cease making any severance payments being made hereunder, and in the event of a
final, nonappealable determination by a federal or state court of competent
jurisdiction that a breach of any provision of Section 8 above has occurred, if
such breach of Section 8 above satisfies the Forfeiture Criteria and occurs
while Executive is receiving severance payments in accordance with Section 6
above (regardless whether the Company discovers such breach during such period
of severance payment or anytime thereafter), the Company shall be entitled to
recover any severance payments made to Executive.

9.2 Scope. Executive has carefully considered the nature and extent of the
restrictions upon Executive and the rights and remedies conferred upon the
Company under Section 8 and Section 9.1, and hereby acknowledges and agrees that
the same are reasonable and necessary in time and territory, are intended to
eliminate competition which otherwise would be unfair to the Company, do not
stifle the inherent skill and experience of Executive, would not

 

13



--------------------------------------------------------------------------------

operate as a bar to Executive’s sole means of support, are fully required to
protect the business interests of the Company, and do not confer a benefit upon
the Company disproportionate to the detriment to Executive.

10. Severable Provisions. The provisions of this Agreement are severable and the
invalidity of any one or more provisions shall not affect the validity of any
other provision. In the event that a court of competent jurisdiction shall
determine that any provision of this Agreement or the application thereof is
unenforceable in whole or in part because of the duration or scope thereof, the
parties hereto agree that said court in making such determination shall have the
power to reduce the duration and scope of such provision to the extent necessary
to make it enforceable, and that the Agreement in its reduced form shall be
valid and enforceable to the full extent permitted by law.

11. Notices. All notices hereunder, to be effective, shall be in writing and
shall be deemed effective when delivered by hand or mailed by (a) certified
mail, postage and fees prepaid, or (b) nationally recognized overnight express
mail service, as follows:

If to the Company:

One Cedar Point Drive

Sandusky, Ohio 44870-5259

Attn: General Counsel

If to Executive:

The last address shown on records of the Company

or to such other address as a party may notify the other pursuant to a notice
given in accordance with this Section 11.

12. Miscellaneous.

12.1 Executive Representation. Executive hereby represents to the Company that
the execution and delivery of this Agreement by Executive and the Company and
the performance by Executive of Executive’s duties hereunder shall not
constitute a breach of, or otherwise contravene, or be prevented, interfered
with or hindered by, the terms of any employment agreement or other agreement or
policy to which Executive is a party or otherwise bound, and further that
Executive is not subject to any limitation on his activities on behalf of the
Company as a result of agreements into which Executive has entered except for
obligations of confidentiality with former employers. To the extent this
representation and warranty is not true and accurate, it shall be treated as a
Cause event and the Company may terminate Executive for Cause or not permit
Executive to commence employment.

 

14



--------------------------------------------------------------------------------

12.2 No Mitigation; Offset.

(a) No Mitigation. In the event of any termination of Executive’s employment
hereunder, Executive shall be under no obligation to seek other employment or
otherwise mitigate the obligations of the Company under this Agreement.

(b) Offset. To the extent that following Executive’s termination of employment
with the Company, Executive becomes employed by or provides consultation
services to any natural person, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, governmental entity, or other entity or organization (each, a
“Person”) during any period, if any, in which the Company may be obligated,
pursuant to Section 6.3 of this Agreement, to pay or provide to Executive
compensation or benefits following such termination of employment,

(i) Executive shall immediately notify the Company of any Person for whom
Executive works or provides services;

(ii) Executive shall promptly provide to the Company copies of all pay
statements (or similar statements) received from any such Person, or, if no such
statements are available, a true, correct and complete description of any
payments Executive is receiving; and

(iii) in addition to any other rights the Company may have pursuant to the terms
of this Agreement or otherwise, the Company shall be entitled to offset any
compensation or benefits, if any, which the Company may be obligated, pursuant
to Section 6.3 of this Agreement, to pay or provide to Executive following such
termination of employment by the compensation, consultant’s and/or other fees
(excluding any such fees received by Executive in connection with his
participation on the board of directors of any Person in which Executive is a
member of such Person’s board of directors as of immediately prior to his
termination of employment with the Company) being paid to Executive during the
same period; provided, that any such offset shall, in each case, be applied to
the next dollars due to Executive from the Company during the applicable period.

12.3 Entire Agreement; Amendment. Except as otherwise expressly provided herein
and as further set forth in the grant agreement of any equity awards, this
Agreement constitutes the entire Agreement between the parties hereto with
regard to the subject matter hereof, superseding all prior understandings, term
sheets and agreements, whether written or oral. This Agreement may not be
amended or revised except by a writing signed by the parties.

12.4 Assignment and Transfer. The provisions of this Agreement shall be binding
on and shall inure to the benefit of the Company and any successor in interest
to the Company who acquires all or substantially all of the Company’s assets.
Neither this Agreement nor any of the rights, duties or obligations of Executive
shall be assignable by Executive, nor shall any of the payments required or
permitted to be made to Executive by this Agreement be encumbered, transferred
or in any way anticipated, except as required by applicable laws. All rights of
Executive under this Agreement shall inure to the benefit of and be enforceable
by Executive’s personal or legal representatives, estates, executors,
administrators, heirs and beneficiaries.

 

15



--------------------------------------------------------------------------------

12.5 Waiver of Breach. A waiver by either party of any breach of any provision
of this Agreement by the other party shall not operate or be construed as a
waiver of any other or subsequent breach by the other party.

12.6 Withholding. The Company shall be entitled to withhold from any amounts to
be paid or benefits provided to Executive hereunder any federal, state, local or
foreign withholding, FICA and FUTA contributions, or other taxes, charges or
deductions which it is from time to time required to withhold. The Company shall
be entitled to rely on an opinion of counsel if any question as to the amount or
requirement of any such withholding shall arise.

12.7 Code Section 409A. Notwithstanding anything to the contrary contained in
this Agreement:

(a) The parties agree that this Agreement shall be interpreted to comply with or
be exempt from Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), and the regulations and guidance promulgated thereunder to the
extent applicable (collectively “Code Section 409A”), and all provisions of this
Agreement shall be construed in a manner consistent with the requirements for
avoiding taxes or penalties under Code Section 409A. Except to the extent
attributable to a breach of this Agreement by the Company, in no event
whatsoever will the Company be liable for any additional tax, interest or
penalties that may be imposed on Executive under Code Section 409A or any
damages for failing to comply with Code Section 409A.

(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits considered “nonqualified deferred compensation” under Code
Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” If Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment or the provision of
any benefit that is considered nonqualified deferred compensation under Code
Section 409A payable on account of a “separation from service,” such payment or
benefit shall be made or provided at the date which is the earlier of (i) the
expiration of the six (6)-month period measured from the date of such
“separation from service” of Executive, and (ii) the date of Executive’s death
(the “Delay Period”). Upon the expiration of the Delay Period, all payments and
benefits delayed pursuant to this Section 12.7(b) (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed on the first business day following the
expiration of the Delay Period to Executive in a lump sum with interest during
the Delay Period at the prime rate, and any remaining payments and benefits due
under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein.

(c) With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Code Section 409A,
(i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided

 

16



--------------------------------------------------------------------------------

during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits, to be provided in any other taxable year,
provided, that this clause (ii) shall not be violated with regard to expenses
reimbursed under any arrangement covered by Internal Revenue Code Section 105(b)
solely because such expenses are subject to a limit related to the period the
arrangement is in effect and (iii) such payments shall be made on or before the
last day of Executive’s taxable year following the taxable year in which the
expense occurred.

(d) For purposes of Code Section 409A, Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.

12.8 Arbitration.

(a) Executive and Cedar Fair agree that, except as provided in Section 12.8(h)
below, any dispute, claim, or controversy between them, including without
limitation disputes, claims, or controversies arising out of or relating to this
Agreement or Executive’s employment with Cedar Fair or the termination of that
employment, shall be settled exclusively by final and binding arbitration.
Judgment upon the award of the arbitrators may be entered and enforced in any
federal or state court having jurisdiction over the parties. Executive and Cedar
Fair expressly acknowledge that this agreement to arbitrate applies without
limitation to any disputes, claims or controversies between them, including
without limitation claims of unlawful discrimination (including without
limitation claims under Title VII, the Age Discrimination in Employment Act, the
Americans with Disabilities Act and all amendments to those statutes, as well as
state anti-discrimination statutes), harassment, whistleblowing, retaliation,
wrongful discharge, constructive discharge, claims related to the payment of
wages or benefits, contract claims, and tort claims under federal, state, or
local law, whether created by statute or the common law. By agreeing to submit
any and all claims to arbitration (except as set forth in Section 12.8(h)
below), Executive and Cedar Fair expressly waive any right that they may have to
resolve any disputes, claims, or controversies through any other means,
including a jury trial or bench trial.

(b) The arbitration shall be conducted by a panel of three (3) arbitrators in
accordance with the Employment Arbitration Rules of the American Arbitration
Association (“AAA”) except as provided in this Agreement. Within twenty
(20) days after notice from one party to the other of the notifying party’s
election to arbitrate, each party shall select one (1) arbitrator. Within twenty
(20) days after the selection of the two (2) arbitrators by the parties, said
arbitrators shall in turn select a third arbitrator. If the two (2) arbitrators
cannot agree upon the selection of a third arbitrator, the parties agree that
the third arbitrator shall be appointed by the AAA in accordance with AAA’s
arbitrator selection procedures, including the provision of a list of potential
arbitrators to both parties. Each member of the panel shall be a lawyer admitted
to practice law for a minimum of 15 years.

(c) Executive and Cedar Fair waive their right to file any arbitration on a
class or collective basis; both Executive and Cedar Fair agree to file any
arbitration only on an individual basis and agree not to file any arbitration as
a representative of any class or group of

 

17



--------------------------------------------------------------------------------

others. Therefore, neither Executive nor Cedar Fair will seek to certify a class
or collective arbitration or otherwise seek to proceed in arbitration on a
representative basis, and the arbitrators shall have no authority to conduct a
proceeding as a class or collective action or to award any relief to a class of
employees. Nor shall Executive or Cedar Fair participate in any class or
collective action involving claims covered by this Agreement, but instead shall
arbitrate all claims covered by this Agreement on an individual basis.

(d) The arbitration panel shall have authority to award any remedy or relief
that an Ohio or federal court in Ohio could grant in conformity with applicable
law on the basis of the claims actually made in the arbitration. The arbitration
panel shall not have the authority either to abridge or change substantive
rights available under existing law. Notwithstanding the foregoing, given the
nature of Executive’s position with Cedar Fair, the arbitrator shall not have
the authority to order reinstatement, and Executive waives any right to
reinstatement to the full extent permitted by law.

(e) The arbitrator may award attorneys’ fees and costs to the extent authorized
by statute. The arbitration panel shall issue a written award listing the issues
submitted by the parties, together with a succinct explanation of the manner in
which the panel resolved the issues. The costs of the arbitration panel shall be
borne by the parties in accordance with the Employment Arbitration Rules of the
AAA.

(f) All arbitration proceedings, including the arbitration panel’s decision and
award, shall be confidential. Neither party shall disclose any information or
evidence adduced by the other in the arbitration proceedings, or the panel’s
award except (i) to the extent that the parties agree otherwise in writing;
(ii) as necessary in any subsequent proceedings between the parties, such as to
enforce the arbitration award; or (iii) as otherwise compelled by law.

(g) The terms of this arbitration Agreement are severable. The invalidity or
unenforceability of any provisions herein shall not affect the application of
any other provisions. This Agreement to arbitrate shall be governed by the
Federal Arbitration Act. The claims, disputes, and controversies submitted to
arbitration will be governed by Ohio law and applicable federal law. The
arbitrators shall have exclusive jurisdiction to decide questions concerning the
interpretation and enforceability of this Agreement to arbitrate, including but
not limited to questions of whether the parties have agreed to arbitrate a
particular claim, whether a binding contract to arbitrate has been entered into,
and whether the Agreement to arbitrate is unconscionable or otherwise
unenforceable; provided however, that it is agreed that the arbitrators shall
have no authority to decide any questions as to whether the waiver of class and
collective actions is valid or enforceable and all questions of the validity or
enforceability of the waiver shall be decided by a court, not the arbitrators,
and the court shall stay any arbitration that purports to proceed as a class or
collective action or where the claimant in the arbitration seeks to otherwise
act in a representative capacity.

(h) The parties agree and acknowledge that the promises and agreements set forth
in Sections 8.1 (Confidentiality) and 8.2 (Non-Competition) of this Agreement
shall not be subject to the arbitration provisions set forth in this
Section 12.8, but rather such claims may be brought in any federal or state
court of competent jurisdiction. This Agreement to arbitrate does not apply to
claims arising under federal statutes that prohibit pre-dispute arbitration
agreements.

 

18



--------------------------------------------------------------------------------

This Agreement to arbitrate does not preclude Executive from filing a claim or
charge with a governmental administrative agency, such as the National Labor
Relations Board, the Department of Labor, and the Equal Employment Opportunity
Commission, or from filing a workers’ compensation or unemployment compensation
claim in a statutorily-specified forum.

12.9 Indemnification; Liability Insurance. To the extent provided in the
Company’s Code of Regulations and Certificate of Incorporation, the Company
shall indemnify Executive for losses or damages incurred by Executive as a
result of all causes of action arising from Executive’s performance of duties
for the benefit of the Company, whether or not the claim is asserted during the
Employment Period. Executive shall be provided with the same level of directors
and officers liability insurance coverage provided to other directors and
officers of the Company on the same terms and conditions applicable to such
other directors and officers.

12.10 Governing Law. This Agreement shall be construed under and enforced in
accordance with the laws of the State of Ohio, without regard to the conflicts
of law provisions thereof.

12.11 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and shall have the same effect as if
the signatures hereto and thereto were on the same instrument.

12.12 Compliance with Dodd-Frank. The Company and the Executive acknowledge and
agree that it is the intent of both parties that this Agreement comply with all
applicable laws, including, without limitation, the Dodd-Frank Wall Street
Reform and Consumer Protection Act. In accordance with the foregoing sentence,
the Company and Executive agree to enter into any amendments to this Agreement
from time to time, as may be necessary to comply with all applicable laws,
including, without limitation, any incentive compensation policy established
from time to time by the Company to comply with Dodd-Frank Wall Street Reform
and Consumer Protection Act.

[Remainder of Page Intentionally Left Blank]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

Cedar Fair, L.P. By:  

/s/ Richard L. Kinzel

Name:   Richard L. Kinzel Title:   Chief Executive Officer Cedar Fair
Management, Inc. By:  

/s/ Richard L. Kinzel

Name:   Richard L. Kinzel Title:   Chief Executive Officer Magnum Management
Corp. By:  

/s/ Richard L. Kinzel

Name:   Richard L. Kinzel Title:   Chief Executive Officer EXECUTIVE

    /s/ Matthew A. Ouimet            

Matthew A. Ouimet

[SIGNATURE PAGE TO MATTHEW OUIMET EMPLOYMENT AGREEMENT]



--------------------------------------------------------------------------------

Exhibit A

 

LOGO [g200412g08q91.jpg]

 

     LOGO [g200412g28j06.jpg] Richard L. Kinzel      June 9, 2011

President & CEO

office (419) 627-2201

fax (419) 627-2234

     rkinzel@cedarfair.com      One Cedar Point Drive      Dear Matt: Sandusky,
Ohio USA      44870-5259      NYSE: FUN      I have reviewed the relocation
items you requested that are not specified in Cedar Fair’s Employee Relocation
Policy. Specifically, you have requested that the following be covered:     

•        Transportation of pets (specifically, one dog)

 

•        Transportation of livestock (specifically, one horse)

 

•        Transportation of a third vehicle

 

•        Reimbursement for typical and reasonable due diligence
items/inspections that are not specifically listed in the Policy, even if not
specifically required by the lender.

 

•        Loan origination fees (but not loan discount fees)

 

•        Reasonable insurance costs if greater than $1.50/lb.

 

•        One additional house hunting trip

 

•        Temporary housing for up to three months, with the option to use the
Company’s furnished condo in Huron, Ohio

 

•        Extension of the time for relocation from six months to eighteen months

 

The above items have been determined to be reasonable for your relocation
situation and I am therefore approving them as exceptions to Cedar Fair’s
Employee Relocation Policy. Any required tax protection would also be extended
to these items.

 

As you stated in your email, the intent of the policy is to reimburse all
reasonable costs of relocation. With that in mind, should you run across any
other items that you would like to be considered for approval as exceptions to
the Policy, please don’t hesitate to let me know.

 

Matt, we are all very excited that you are joining Cedar Fair. Please let me
know if there is anything else you need.

    

 

Sincerely,

 

LOGO [g200412g17u37.jpg]

Richard L. Kinzel

President and CEO

 

Cc:   T. Harvie, M. Kwiatkowski

         D. Milkie, C. Freeman



--------------------------------------------------------------------------------

Exhibit B

RELEASE AGREEMENT

This RELEASE AGREEMENT (this “Agreement”) dated              , 201  , is made
and entered into by and between Cedar Fair, L.P., a publicly traded Delaware
limited partnership, Cedar Fair management, Inc., an Ohio Corporation (“Cedar
Fair Management”), Magnum Management Corporation, an Ohio corporation (“Magnum”)
and Matthew A. Ouimet (the “Employee”).

WHEREAS, Cedar Fair, L.P. is affiliated with several corporations and
partnerships including, without limitation, Cedar Fair Management and Magnum
(collectively, “Cedar Fair” or the “Company”);

WHEREAS, the Company and the Employee previously entered into an Employment
Agreement dated June 20, 2011 (the “Employment Agreement”); and

WHEREAS, the Employee’s employment with Magnum and the Company has terminated
effective              , 20    .

NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein and in the Employment Agreement, the Company and the Employee agree as
follows:

 

1. General Release and Waiver of Claims.

a. In consideration of Employee’s right to receive the severance payments and
benefits set forth in Sections [6.1(b), (d), and (e)]1/[6.1(d)]2/[Section
6.3(y)]3 of the Employment Agreement, the Employee, on behalf of himself and his
heirs, executors, administrators, trustees, legal representatives, successors
and assigns (hereinafter collectively referred to for purposes of this Section 1
as “Employee”), hereby agrees to irrevocably and unconditionally waive, release
and forever discharge the Company and its past, present and future affiliates
and related entities, parent and subsidiary corporations, divisions,
shareholders, predecessors, current, former and future officers, directors,
employees, trustees, fiduciaries, administrators, executives, agents,
representatives, successors and assigns (collectively, the “Company Released
Parties”) from any and all waivable claims, charges, demands, sums of money,
actions, rights, promises, agreements, causes of action, obligations and
liabilities of any kind or nature whatsoever, at law or in equity, whether known
or unknown, existing or contingent, suspected or unsuspected, apparent or
concealed, foreign or domestic (hereinafter collectively referred to as
“claims”) which he has now or in the future may claim to have against any or all
of the Company Released Parties based upon or arising out of any facts, acts,
conduct, omissions, transactions, occurrences, contracts, claims, events,
causes, matters or things of any conceivable kind or character existing or
occurring or claimed to exist or to have occurred prior to the date of the
Employee’s execution of this Agreement in any way whatsoever relating to or
arising out of Employee’s employment with the Company Released Parties or the
termination thereof. Such claims include, without limitation, claims arising
under the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq.; Title
VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.; the Americans
with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq.; the Family and Medical
Leave Act of 1993, 29 U.S.C. § 2601 et seq.; the Employee Retirement Income
Security Act of 1974, 29 U.S.C. § 1001 et seq.; the Equal Pay Act of 1963, 29
U.S.C. § 206(d); Section 806 of the Corporate and Criminal Fraud Accountability
Act of 2002, 18 U.S.C. § 1681 et seq.; the Fair Credit Reporting Act, 15

 

 

1

References to be used in connection with a termination without Cause or for Good
Reason.

2

References to be used in connection with a termination as a result of death or
Disability.

3

References to be used in connection with a termination as a result of
application of Section 6.3.



--------------------------------------------------------------------------------

U.S.C. §1681 et seq.; any other federal, state or local statutory laws relating
to employment, discrimination in employment, termination of employment, wages,
benefits or otherwise; or any other federal, state or local constitution,
statute, rule, or regulation, including, but not limited to, any ordinance
addressing fair employment practices; any claims for employment or reemployment
by the Company Released Parties; any common law claims, including but not
limited to actions in tort, defamation and breach of contract; any claim or
damage arising out of Employee’s employment with or separation from the Company
Released Parties (including a claim for retaliation) under any common law theory
or any federal, state or local statute or ordinance not expressly referenced
above; and any and all claims for counsel fees and cost.

b. To the fullest extent permitted by law, and subject to the provisions of
Section 1.d and 1.e below, Employee represents and affirms that he has not filed
or caused to be filed on his behalf any claim for relief against any of the
Company Released Parties or any releasee and, to the best of his knowledge and
belief, no outstanding claims for relief have been filed or asserted against the
Company Released Parties or any releasee on his behalf.

c. In waiving and releasing any and all waivable claims whether or not now
known, Employee understands that this means that, if he later discovers facts
different from or in addition to those facts currently known by him, or believed
by him to be true, the waivers and releases of this Agreement will remain
effective in all respects — despite such different or additional facts and his
later discovery of such facts, even if he would not have agreed to this
Agreement if he had prior knowledge of such facts.

d. Nothing in this Section 1, or elsewhere in this Agreement, prevents or
prohibits Employee from filing a claim with a government agency, such as the
U.S. Equal Employment Opportunity Commission, that is responsible for enforcing
a law on behalf of the government. However, Employee understands that, because
Employee is waiving and releasing, among other things, any and all claims for
monetary damages and any other form of personal relief (per Section 1.a above),
Employee may only seek and receive non-monetary forms of relief through any such
claim.

e. Nothing in this Section 1, or elsewhere in this Agreement, is intended as, or
shall be deemed or operate as, a release by the Employee (i) of any claims for
payments to which the Employee is entitled under the express language of section
6 of the Employment Agreement, (ii) of any claims for vested benefits (e.g.,
medical or 401(k) benefits) and (iii) of any right that the Employee had
immediately prior to his termination of employment to be indemnified by any
Company Released Party or to coverage under any directors and officers insurance
policy and any run-off policy thereto.

2. No Admission of Liability. It is understood that nothing in this Agreement is
to be construed as an admission on behalf of the Company Released Parties of any
wrongdoing with respect to the Employee, any such wrongdoing being expressly
denied.

3. Acknowledgement of Waiver and Release of Claims Under ADEA.

a. The Employee acknowledges that, pursuant to Section 1 hereof, he is agreeing
to waive and release any claims he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”) and that he is doing so knowingly and
voluntarily. The Employee also acknowledges that the consideration given for the
ADEA waiver and release under this Agreement is in addition to anything of value
to which the Employee was already entitled. The Employee further acknowledges
that he has been advised by the Company, as required by the ADEA, that:

i. the ADEA waiver and release contained in this Agreement does not apply to any
rights or claims that may arise after the date he signs this Agreement;



--------------------------------------------------------------------------------

ii. he should consult with an attorney prior to signing this Agreement (although
he may choose voluntarily not to do so);

iii. he has twenty-one (21) days within which to consider this Agreement
(although he may choose voluntarily to sign it earlier);

iv. he has seven (7) days following the date he signs this Agreement to revoke
this Agreement by delivering a written notice of such revocation to
[PERSON/ADDRESS]; and

v. this Agreement shall not become effective or enforceable until the first day
following the end of the seven-day revocation period, provided that the Employee
has signed, returned and not revoked this Agreement in accordance with the terms
hereof.

b. Nothing in this Agreement shall prevent the Employee from challenging or
seeking a determination in good faith of the validity of the ADEA waiver and
release contained in this Agreement, nor does it prevent the Employee from
filing a charge with the EEOC to enforce the ADEA, nor does it impose any
condition precedent, penalties or costs for doing so, unless specifically
authorized by federal law.

4. Miscellaneous.

a. Governing Law. This Agreement will be governed by, and construed in
accordance with, the laws of the State of Ohio without giving effect to its
conflict of laws principles.

b. Consent to Jurisdiction. Any action by the parties hereto related to this
Agreement may be instituted in any state or federal court having proper subject
matter jurisdiction located within the State of Ohio, or in any other court in
which jurisdiction is otherwise proper. Accordingly, the Company and the
Employee irrevocably and unconditionally (a) submit to the jurisdiction of any
such court and (b) waive (i) any objection to the laying of venue of any such
action brought in such court and (ii) any claim that any such action brought in
any such court has been brought in an inconvenient forum.

c. Prior Agreements. Unless stated otherwise expressly herein, the terms and
conditions of the Employment Agreement shall remain in full force and effect.

d. Construction. There shall be no presumption that any ambiguity in this
Agreement should be resolved in favor of one party hereto and against another
party hereto. Any controversy concerning the construction of this Agreement
shall be decided neutrally without regard to authorship.

e. Counterparts. This Agreement may be executed in any number of counterparts,
each of which so executed will be deemed to be an original, and such
counterparts will, when executed by the parties hereto, together constitute but
one agreement. Facsimile and electronic signatures shall be deemed to be the
equivalent of manually signed originals.

THE UNDERSIGNED HAVE CAREFULLY READ THE FOREGOING AGREEMENT, KNOW THE CONTENTS
THEREOF, FULLY UNDERSTAND IT, AND SIGN THE SAME AS HIS OR ITS OWN FREE ACT.

[Signature page to follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.

 

Cedar Fair, L.P. By:  

 

Name:   Title:   Cedar Fair Management, Inc. By:  

 

Name:   Title:   Magnum Management Corp. By:  

 

Name:   Title:  

 

EMPLOYEE

 

Matthew Ouimet

Signature Page to Matthew Ouimet Release Agreement